                        IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

IN RE:                                                    §
                                                          §      CHAPTER 7
ORLY GENGER,                                              §
                                                          §      CASE NO. 19-10926-TMD
         Debtor.                                          §

     EXHIBIT LIST AND WITNESS LIST OF DALIA GENGER AND D&K GP LLC

         Dalia Genger and D&K GP LLC, creditors and parties in interest, with rights of

enforcement as a judgment creditor in the above captioned Chapter 7 case, serves this Exhibit

List and Witness List and respectfully designates the following potential exhibits and witnesses

for the October 23, 2019 hearing regarding the

         Expedited Motion for Order to Show Cause [Docket No. 42];

         Application for Retention of Kasowitz Benson Torres LLP as Attorneys for a Special

         Purpose Pursuant to 11 U.S.C. §327(e) [Docket No. 59];

         Chapter 7 Trustee’s Motion to Quash Subpoena [Docket No. 60];

         Debtor’s Motion to Quash Subpoenas [Docket No. 62];

         Creditor Arie Genger’s Expedited Motion for Protective Order [Docket No. 76];

         Eric Herschmann’s Motion for Protective Order [Docket No. 88];

         Chapter 7 Trustee’s Motion for Entry of an Order Extending Time to File Notices of

         Removal of Civil Actions [Docket No. 81]; and

         Motion for an Order, Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the

         Bankruptcy Code, Authorizing Sagi Genger to File Under Seal Certain of the Exhibits

         and Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer

         Venue [Docket No. 31]:
Exhibit and Witness List                               Page 1
Dalia Genger and D&K GP LLC

*This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.
                                                    Exhibits

Exh.                                 Description                                  Marked        Admitted

   1      Global Notes, Methodology and Specific Disclosures
          Regarding the Debtor Schedules of Assets and
          Liabilities and Statement of Financial Affairs [Docket
          No. 20]
   2      Protective Order – No. 17-cv-08181-VSB-DCF; Dalia
          Genger v. Sagi Genger v. Orly Genger
   3      Chart of Distribution of Exhibits in response to the
          Order Requiring Supplemental Information Filed
          Under Seal
   4      Order - Genger v. Genger, Civil Action No. 1:19-mc-
          00366-LY, Western District of Texas, Doc. No. 11
   5      Decision and Order on Motion to Restore - Orly
          Genger, Orly Genger 1993 Trust v. Dalia Genger, Sagi
          Genger, D&K GP LLC, TPR Investment Associates,
          Inc., Leah Fang, Index No. 109749/2009, Supreme
          Court of the State of New York, New York County,
          Doc. No. 1652
   6      Brief on false statements dated May 13, 2019, in the
          Genger v. Genger, 1:17-cv-008181-KBF-DCF
          litigation
   7      Notice and Memorandum of Law in Support of Non-
          Party Creditor KBT’s Motion to Quash Subpoena, In re
          Orly Genger, Case No. 19-mc-459, in the United States
          District Court for the Southern District of New York
          (underlying Case No. from U.S. Bankruptcy Court for
          the Western District of Texas: 19-bk-10926-TMD)
   8      Metadata from Stein & Harris

   9      Lance G. Harris’ testimony regarding the metadata

  10      Metadata from Kasowitz Benson Torres LLP

  11      UCC-1 financing statement filed by Arie Genger on
          August 3, 2018, with filing number 52927326 in the
          State of New Jersey
  12      Deed of Trust, dated September 17, 2018, filed in the
          Real Property Records of Travis County, Texas as
          filing number 2018154120
  13      Opinion - 76 F.Supp.3d 488, Genger v. Genger, No.
          14-cv-5683 (KBF), Southern District of New York
Exhibit and Witness List                      Page 2
Dalia Genger and D&K GP LLC

*This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.
  14      Settlement Agreement dated

  15      Declaration of Non-Party Eric Herschmann – Cause
          No. A-19-MC-0366-LY, Sagi Genger v. Orly Genger,
          United States District Court for the Western District of
          Texas
  16      Declaration of Eric Herschmann – Cause No. 1:17-cv-
          08181-KBF-DCF, Dalia Genger v. Sagi Genger v. Orly
          Genger, United States District Court for the Southern
          District of New York
  17      American Express Statement*

  18      Deposition Transcript of Michael Bowen dated October
          5, 2018
  19      Letter from Daniel R. Benson to John Dellaportas
          dated May 2, 2019
  20      Transcript with Orly Genger*

  21      Third Amended Verified Petition for Removal of Dalia
          Genger as Trustee – File No. 0017/2008, In the Matter
          of Application of Orly Genger, as a person interested,
          for the removal of Dalia Genger, as Trustee of the Orly
          Genger 1993 Trust, in the Surrogate’s Court of the
          State of New York, County of New York
  22      Petition for Turnover of Trust Property and Other
          Relief – Dalia Genger v. Orly Genger, Arie Genger,
          Glencova Investment Company, RT Investors, LLC,
          New TR Equity I, LLC, New TR Equity II, LLC, Trans-
          Resources, Inc., Arnold Broser, David Broser, John
          Does 1-20 and Jane Does 1-20, Surrogate’s Court of
          the State of New York, County of New York
  23      Independent Accountant’s Report Michael Kupka
          CPA/ABV/CFF, CFE, CVA Mazars USA, LLP – Index
          No. 100697/2008, Orly Genger v. Sagi Genger,
          Supreme Court of the State of New York, County of
          New York*
  24      Orly Genger engagement letter with Kasowitz Benson
          Torres LLP*
  25      Judicial notice of this Court’s docket, filings, hearings,
          and notices for all purposes, including judicial
          admissions of facts or authentication of documents




Exhibit and Witness List                               Page 3
Dalia Genger and D&K GP LLC

*This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.
Dalia Genger and D&K GP LLC also incorporates (although not authenticating or agreeing to

the admissibility of) any exhibits identified by any other party.

         Additionally, Dalia Genger and D&K GP LLC includes for rebuttal purposes, as the case

may be, all writings and/or documents that are necessary to explain, complete or otherwise put in

context any writings and/or documents introduced by any other party. Furthermore, Dalia

Genger and D&K GP LLC also includes any exhibits that may be necessary for rebuttal purposes

but that are not reasonably anticipated at this time.

                                                  WITNESSES

         1.   Ron Satija;
         2.   Eric Herschmann;
         3.   Michael Bowen;
         4.   Any witnesses identified or called by any other party; and
         5.   Any witnesses necessary for rebuttal purposes that are not reasonably anticipated at
              this time.

         Dalia Genger and D&K GP LLC reserves the right to amend or supplement this Exhibit

List and/or Witness List at any time prior to the hearing in accordance with all applicable rules,

any newly discovered or produced documents or evidence, or documents withheld under claim of

privilege.

Dated: October 18, 2019.

                                                    Respectfully submitted,

                                                      /s/ Shelby A. Jordan
                                                    Shelby A. Jordan
                                                    Texas Bar No. 11016700
                                                    JORDAN HOLZER & ORTIZ, P.C.
                                                    500 N. Shoreline Blvd., Suite 900
                                                    Corpus Christi, Texas 78401
                                                    Telephone: (361) 884-5678
                                                    Facsimile: (361) 888-5555
                                                    sjordan@jhwclaw.com

Exhibit and Witness List                               Page 4
Dalia Genger and D&K GP LLC

*This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.
                                                    ATTORNEYS FOR DALIA GENGER AND
                                                    D&K GP LLC

                                       CERTIFICATE OF SERVICE

The undersigned hereby certified that a true and correct copy of the foregoing instrument has
been served on this 18th day of October 2019 upon the parties listed in the attached service list
and via ECF notification.


                                                     /s/ Shelby A. Jordan
                                                    Shelby A. Jordan




Exhibit and Witness List                               Page 5
Dalia Genger and D&K GP LLC

*This exhibit is confidential pursuant to the Protective Order and is not being circulated amongst the parties.
Via ECF                             Via ECF                                   Via ECF
United States Trustee – AU12        Eric Herschmann                           The Orly Genger 1993 Trust
                                    c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                    66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                    San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                           Austin, Texas 78701
Via ECF                             Via ECF                                   Via ECF
Arie Genger                         Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson           c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                 Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800      1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205               Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                             Via ECF                                   Via ECF
c/o Trustee Ron Satija              Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                    Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                    100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                    Austin, Texas 78701
Austin, Texas 78701
Via ECF                             Via ECF
Arie Genger
                                    Thomas A. Pitta
c/o Deborah N. Williamson
                                    Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                    120 Broadway
San Antonio, Texas 78205            New York, NY 10271
